

116 HR 8517 IH: Protect Speech Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8517IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Jordan (for himself, Mr. Sensenbrenner, Mr. Gohmert, Mr. Collins of Georgia, Mr. Buck, Mr. Biggs, Mr. McClintock, Mrs. Lesko, Mr. Reschenthaler, Mr. Cline, Mr. Steube, and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 230 of the Communications Act of 1934 to ensure that the immunity under such section incentivizes online platforms to responsibly address illegal content while not immunizing the disparate treatment of ideological viewpoints and continuing to encourage a vibrant, open, and competitive internet, and for other purposes.1.Short titleThis Act may be cited as the Protect Speech Act.2.AmendmentsSection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended to read as follows:(c)Protection for Good Samaritan blocking and screening of offensive material(1)Treatment of publisher or speaker(A)In generalNo provider or user of an interactive computer service shall be treated as the publisher or speaker of any information provided by another information content provider.(B)Applicability of immunitySubparagraph (A) shall not apply to any action by a provider or user of an interactive computer service to restrict access to or availability of material provided by another information content provider. Any immunity under this section for such action shall be provided solely by paragraph (2).(C)No liability for good faith removalFor purposes of subparagraph (A), no provider or user of an interactive computer service shall be treated as the publisher or speaker for any other information on the service provided by another information content provider solely on account of actions voluntarily taken in good faith to restrict access to or availability of specific material that the provider or user has an objectively reasonable belief violates the terms of service or use of the provider or user, as applicable.(2)Civil liabilityNo provider or user of an interactive computer service shall be held liable on account of— (A)any action voluntarily taken in good faith to restrict access to or availability of material that the provider or user has an objectively reasonable belief is obscene, lewd, lascivious, filthy, excessively violent, promoting terrorism or violent extremism, harassing, promoting self-harm, or unlawful, whether or not such material is constitutionally protected; or(B)any action taken to enable or make available to information content providers or others the technical means to restrict access to material described in subparagraph (A).(3)Liability for informationBeing responsible in whole or in part for the creation or development of information includes instances in which a person or entity solicits, comments upon, funds, or affirmatively and substantively contributes to, modifies, or alters information provided by another person or entity.(4)Good faithIn addition to the other applicable requirements, in order for a provider or user to avoid liability under paragraph (1)(C) or (2)(A), such provider or user shall meet the following requirements, if applicable:(A)Makes publicly available terms of service or use that state plainly and with particularity the criteria the interactive computer service employs in content-moderation practices of the service.(B)Restricts access to or availability of material consistent with those terms of service or use and with any official representations or disclosures regarding the internet service provider’s content-moderation practices.(C)Does not restrict access to or availability of material on deceptive grounds or apply terms of service or use to restrict access to or availability of material that is similarly situated to material that the service intentionally declines to restrict.(D)Supplies the provider of the material with timely notice describing with particularity the reasonable factual basis for the restriction of access and a meaningful opportunity to respond, unless—(i)a law enforcement agency asks that such notice not be made;(ii)a service reasonably believes that the material relates to terrorism or other criminal activity; or(iii)such notice would risk imminent harm to others..